Title: To John Adams from Oliver Wolcott, Jr., 18 May 1799
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir,
Treasury Department May 18th. 1799.

I have the honour to enclose a Letter from Laurence Muse Esqr. Collector of the District of Tappahannock in Virginia, mentioning the resignation of Peter Kemp, Surveyor & Inspector of the Revenue for the Port of Urbanna in said District.
Peter Kemp & Ralph Wormley Esqrs. recommend Peter Kemp junr. for the vacant offices:—and Mr. Muse the Collector, recommends Mr. Thomas Muse—Both the candidates are presumed to be relations of the Gentlemen now in office.—
I know of no grounds for preferring Mr. Kemp junr. except that he is recommended by Mr. Wormley, a respectable character, whose judgment may be presumed to be impartial. I have the honour to enclose blank commissions, & to be with perfect respect, / Sir, / your mo. obedt. servt.

Oliv: Wolcott